Citation Nr: 1611935	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-19 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right foot.

2.  Entitlement to service connection for arthritis of the left foot.

3.  Entitlement to service connection for arthritis of the right leg.

4.  Entitlement to service connection for arthritis of the left leg.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2014 statement, the Veteran's representative asserts that Social Security Administration (SSA) documentation showing him as totally disabled has already been submitted for review.  However, no such records are associated with the claims file.  As the SSA records may relevant to the Veteran's claims, they should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for benefits, including any records upon which that determination was based.

2.  Obtain all outstanding VA treatment records.
3.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include: records from Drs. Talmo and Mullaney dated since January 2011; records from Plaistow Health dated since May 2011; records from Mass General Hospital dated since February 2010; and records from Somerville Hospital dated since August 2011.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

